Citation Nr: 9907836	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-42 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  He served in Vietnam and was awarded a Purple 
Heart with one Oak Leaf Cluster.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In August 1997 and May 1998, the case was Remanded to honor 
the veteran's request for a hearing, at the RO, before a 
member of this Board.  The veteran failed to appear for the 
scheduled hearing.  The Board proceeds in accordance with 
38 C.F.R. § 20.704(d) (1998).  


REMAND

On the May 1992 VA spine examination, the doctor made a 
comment to the effect that prior records should be 
considered.  This indicates that the claims folder was not 
available for the doctor to review.  The claims folder should 
be available for the VA examiner to review.  See VAOPGCPREC 
20-95 (1995).  

The statement of the case informed the veteran that there is 
no evidence to indicate that the current degenerative disc 
disease resulted from shrapnel wounds.  The Board takes this 
opportunity to re-emphasize that a well grounded claim 
requires evidence from a competent medical source which 
connects the current disability to disease or injury in 
service.  

While VA does not have an obligation to develop claims which 
are not well grounded, there are certain facts peculiar to 
this case which indicate that further development is 
warranted.  Specifically, the appellant is a combat veteran 
and a VA examiner has indicated that review of the records 
might support the claim.  

Consequently, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for 
another spine examination.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review.  Any X-rays or other tests or 
studies which the examiner feels are 
indicated should be done; and the results 
reviewed prior to completion of the final 
report. The examiner should review the 
history of record.  The Board notes these 
salient historical points:  

The service medical records do not show 
any back injury.  On examination for 
service, in March 1966, a previous back 
injury was reported and the examiner 
found the veteran's spine to be normal.  
On examination for separation from 
service, in November 1968, the pre-
service back injury was again reported 
and the examiner again reported the spine 
to be normal.  The service medical 
records contain a November 1968 clinical 
note which lists the veteran's wound 
scars and does not identify any wound 
scars on the back.  

In August 1983, the veteran complained of 
mid back pain.  X-rays disclosed 
Schmorl's nodes in the lower cervical and 
lower dorsal spine.  A private physician, 
Michael Stokes, M.D., felt the X-rays of 
the thoracic spine revealed slight 
decrease in anterior disc space height 
and had an impression of left T-12 
intercostal neuritis.  

On the February 1991 VA examination, the 
veteran reported low back pain with 
symptoms down his lower extremities.  He 
reported sustaining a shrapnel wound to 
the back and other areas and the doctor 
noted scars in those areas.  The 
diagnoses were degenerative disc disease, 
lumbosacral spine; and shrapnel injuries, 
back and other areas.  

On the May 1992 VA examination, there was 
a very faint scar at the level of the 
thoraco-lumbar junction and the veteran 
indicated that he was hit by shrapnel in 
that area.  The impression was chronic 
low back pain syndrome, uncertain 
etiology, and history of shell fragment 
wound of the back.  

The veteran has testified of having a 
shrapnel injury to his back during 
service and of injuring his back in a 
helicopter crash.  

After examining the veteran and his 
records, the doctor should express an 
opinion on the following questions, with 
an explanation:  

a.  Is it as likely as not that the 
veteran had a chronic back disorder which 
preexisted his military service and, if 
so, did it increase in severity during 
service?  

b.  What is the correct current diagnosis 
for the veteran's back disorder?  

c.  What are the current residuals of any 
back injury the veteran had in service?  

2.  Following completion of the 
examination, the RO should review the 
claim.  In light of the veteran's Purple 
Heart, consideration should be given to 
the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991).  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


